49 N.Y.2d 730 (1980)
In the Matter of Wade F., a Person Alleged to be a Juvenile Delinquent, Appellant.
Court of Appeals of the State of New York.
Submitted January 2, 1980.
Decided February 5, 1980.
Barbara B. Butler, William E. Hellerstein and Charles Schinitsky for appellant.
Allen G. Schwartz, Corporation Counsel (Alexander J. Wulwich and Carolyn E. Demarest of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur in memoranda.
*731MEMORANDUM.
The order of the Appellate Division should be affirmed, without costs. The position appellant Wade F. took in relation to the complaining witness, the fact that the latter was confined between the three boys and a car, the time at which Wade took up his position in relation to Christopher's threatened use of the razor, the concerted movement of the three boys away from the scene were sufficient to sustain the finding that Wade participated in an act which if committed by an adult would constitute robbery in the first degree.
Order affirmed.